Fourth Court of Appeals
                                San Antonio, Texas
                                       July 20, 2018

                                    No. 04-17-00139-CR

                                   Demond FRANKLIN,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR6149A
                         Honorable Melisa Skinner, Judge Presiding

                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice

      The court has considered the Appellant’s Motion for Rehearing En Banc, and the motion
is DENIED.

                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court